DETAILED ACTION
	This Office Action, based on application 16/927,798 filed 13 July 2020, is filed in response to applicant’s amendment and remarks filed 2 February 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 2 February 2022 in response to the Office Action mailed 4 October 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “wherein the chunk size setting is selected to be equal to or greater than a size of the data unit of the user data such that the first data chunk, the second data chunk, and the parity chunk are stored within their chunks” as amended in Claim 1.  The applicant alleges the claimed subject matter is advantageous over WEIBEL since the data unit of the user data does not have to be split up over multiple chunks because the data unit is able to fit in one chunk.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the prevention of data block splitting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Amended Claim 1 merely recites two new additional features: (1) user data comprises a data unit, and (2) the chunk size setting is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Exemplary Claim 1 (and analogously Claims 9 and 15) recites “… such that the first data chunk, the second data chunk, and the parity chunk are stored within their chunks”.  The Office is unclear regarding what the applicant is trying to claim by reciting ‘a {first/second/parity} chunk stored within their chunks’ and what exactly constitutes a ‘chunk’.  The claims appear to be confusing as the applicant appears to associate the term ‘chunk’ to mean two different ideas or entities.  The limitation 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-9, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL et al (US PGPub 2003/0221155) in further view of HORN et al (US PGPub 2011/0167239).

With respect to Claim 1, WEIBEL discloses a method comprising: 
receiving, at the application layer, user data comprising a data unit (¶[0005] – an application layer may generate write requests to store a user block, thus the application layer must have first received or generated the user block; Fig 4, a user data block may comprise 512 bytes {a byte analogous to a ‘data unit’}); 
aligning, at the application layer, the user data based on the chunk size setting (¶[0026] – each user block 0-n at the application layer may be configured to be 512 bytes in size equal to the chunk size setting); 
sending the aligned user data to the erasure coding layer (¶[0005] – an error correction code generation layer or ¶[0022] - target driver layer {analogous to ‘erasure coding layer’}, which includes a checksum generation layer and a data mapping layer, may receive the write requests from the application); 
partitioning, at the erasure coding layer, the aligned user data into a first data chunk and a second data chunk (¶[0005] – a data mapping layer may map extended data blocks to a plurality of actual blocks; ¶[0031]); 
generating, at the erasure coding layer, a parity chunk based on the first data chunk and the second data chunk (¶[0005] – the error correction code generation layer or ¶ [0023] – checksum generation layer may generate an error detection code for the user data block); and 
sending, from the erasure coding layer, the first data chunk, the second data chunk, and the parity chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer),
wherein the chunk size setting is selected to be equal to or greater than a size of the data unit of the user data (Fig 6, 512 bytes {‘chunk size setting’} that comprises an actual data block is greater than a byte {‘data unit’}) such that the first data chunk, the second data chunk, and the parity chunk are stored within their chunks (Fig 7, an extended data block 2 comprising the chunks is stored in actual data blocks 2 and 3).  
WEIBEL may not explicitly disclose wherein the user data is user data of a database; and sending, from an application layer, a chunk size setting for a storage system to an erasure coding layer.
However, HORN discloses wherein the user data is user data of a database (¶[0004] – database applications may access record data from database files); and sending, from an application layer, a chunk size setting for a storage system to an erasure coding layer (¶[0028] – applications may specify settings of allocation block sizes).
(¶[0009]).  Therefore, it would have been obvious to combine WEIBEL and HORN to obtain the invention as specified in the instant claims.

With respect to Claim 9, WEIBEL discloses a method comprising: 
receiving, at an application layer, user data comprising a data unit (¶[0005] – an application layer may generate write requests to store a user block, thus the application layer must have first received or generated the user block; Fig 4, a user data block may comprise 512 bytes {a byte analogous to a ‘data unit’}); 
partitioning the user data into a first data chunk and a second data chunk for a storage system (¶[0005] – a data mapping layer may map extended data blocks to a plurality of actual blocks; ¶[0031]); 
generating a parity chunk based on the first data chunk and the second data chunk (¶[0005] – the error correction code generation layer or ¶ [0023] – checksum generation layer may generate an error detection code for the user data block); and 
sending the first data chunk, the second data chunk, and the parity chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer),
(Fig 6, 512 bytes {‘chunk size setting’} that comprises an actual data block is greater than a byte {‘data unit’}) such that the first data chunk, the second data chunk, and the parity chunk are stored within their chunks (Fig 7, an extended data block 2 comprising the chunks is stored in actual data blocks 2 and 3). 
WEIBEL may not explicitly disclose wherein the user data is user data of a database; and partitioning, at the application layer; generating, at the application layer; and sending, from the application layer. 
However, HORN discloses wherein the user data is user data of a database (¶[0004] – database applications may access record data from database files).
WEIBEL and HORN are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL and HORN before him or her, to modify the user data of WEIBEL to include database data as taught by HORN.  A motivation for doing so would have been to provide data integrity for database applications.  Therefore, it would have been obvious to combine WEIBEL and HORN to obtain the invention as specified in the instant claims.
WEIBEL and HORN may not explicitly disclose partitioning, at the application layer; generating, at the application layer; and sending, from the application layer.
However, WEIBEL states “In other embodiments of the invention, the generation of the error detection code and the mapping of the extended data blocks to actual data blocks can be performed by any layer, and need not be limited to the target driver layer” (¶0044]) which at least suggests the partitioning, generating, and sending limitations may be performed at the application layer.
As such, with the suggestions asserted by WEIBEL, it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention o have taken into  (¶0044).

With respect to Claim 15, WEIBEL discloses a method comprising: 
receiving, at an application layer, user data comprising a data unit (¶[0005] – an application layer may generate write requests to store a user block, thus the application layer must have first received or generated the user block; Fig 4, a user data block may comprise 512 bytes {a byte analogous to a ‘data unit’}); 
partitioning the user data into a first data chunk and a second data chunk for a storage system (¶[0005] – a data mapping layer may map extended data blocks to a plurality of actual blocks; ¶[0031]); 
sending, from the application layer, a notification to an erasure coding layer, the notification identifying the first data chunk and the second data chunk (¶[0005] – an error correction code generation layer or ¶[0022] - target driver layer {analogous to ‘erasure coding layer’}, which includes a checksum generation layer and a data mapping layer, may receive the write requests from the application); 
generating, at the erasure coding layer, a parity chunk based on the first data chunk and the second data chunk (¶[0005] – the error correction code generation layer or ¶ [0023] – checksum generation layer may generate an error detection code for the user data block); 
sending the first data chunk and the second data chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer); and 
sending, from the erasure coding layer, the parity chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer),
wherein a size of the first data chunk and a size of the second data chunk are selected to be equal to or greater than a size of the data unit of the user data (Fig 6, 512 bytes {‘chunk size setting’} that comprises an actual data block is greater than a byte {‘data unit’}) such that the first data chunk, the second data chunk, and the parity chunk are stored within their chunks (Fig 7, an extended data block 2 comprising the chunks is stored in actual data blocks 2 and 3).  
WEIBEL may not explicitly disclose wherein the user data is user data of a database; and partitioning, at the application layer and sending, from the application layer.
However, HORN discloses wherein the user data is user data of a database (¶[0004] – database applications may access record data from database files).
WEIBEL and HORN are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL and HORN before him or her, to modify the user data of WEIBEL to include database data as taught by HORN.  A motivation for doing so would have been to provide data integrity for database applications.  Therefore, it would have been obvious to combine WEIBEL and HORN to obtain the invention as specified in the instant claims.
WEIBEL and HORN may not explicitly disclose partitioning, at the application layer; generating, at the application layer; and sending, from the application layer.
 (¶0044]) which at least suggests the partitioning and sending limitations may be performed at the application layer.
As such, with the suggestions asserted by WEIBEL, it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention o have taken into consideration WEIBEL’s explicit teachings and suggestions to have been able to modify WEIBEL’s explicit teachings such that the partitioning and sending limitations may be performed at the application layer with a reasonable expectation of success.  A motivation for doing so is to support different architectures (¶0044).

With respect to Claim 2, the combination of WEIBEL and HORN disclose the method of claim 1.
WEIBEL further discloses the method further comprising: receiving, at the application layer, second user data associated with the second application (¶[0005] – an application layer may generate write requests to store a user block, thus the application layer must have first received or generated the user block); aligning, at the application layer, the second user data based on the second chunk size setting (¶[0026] – each user block 0-n at the application layer may be configured to be 512 bytes in size equal to the chunk size setting); sending the aligned second user data to the erasure coding layer (¶[0005] – an error correction code generation layer or ¶[0022] - target driver layer {analogous to ‘erasure coding layer’}, which includes a checksum generation layer and a data mapping layer, may receive the write requests from the application); partitioning, at the erasure coding layer, the aligned second user data into a third data chunk and a fourth data chunk (¶[0005] – a data mapping layer may map extended data blocks to a plurality of actual blocks; ¶[0031]); generating, at the erasure coding layer, a second parity chunk based on the third data chunk and the fourth data chunk (¶[0005] – the error correction code generation layer or ¶ [0023] – checksum generation layer may generate an error detection code for the user data block); and sending, from the erasure coding layer, the third data chunk, the fourth data chunk, and the second parity chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer).  
HORN further discloses wherein the chunk size setting is associated with a first application, the method further comprising: sending, from the application layer, a second chunk size setting to the erasure coding layer, the second chunk size setting associated with a second application (¶[0028] – applications may specify settings of allocation block sizes).

With respect to Claim 3, the combination of WEIBEL and HORN disclose the method of claim 1.
WEIBEL further discloses wherein sending, from the erasure coding layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the first data chunk and the parity chunk to a first storage device of the storage system (¶[0020] – the target driver may communicate with the storage device 118 through the device driver and storage adapter).  

With respect to Claim 4, WEIBEL and HORN disclose the method of claim 3.
HORN further discloses sending, from the application layer, a computation command to the first storage device, the computation command instructing the first storage device to perform an in-storage computation based on the first data chunk (¶[0028] – an application may specify settings of allocation block sizes for one or more files; ¶[0007] – the storage devices may be allocated with allocation blocks using the allocation block sizes to provide requested data for a file).  

With respect to Claim 7, the combination of WEIBEL and HORN disclose the method of claim 1.
(¶[0028] – applications may specify settings of allocation block sizes e.g. a block size of 2M may be selected in anticipation of an I/O operation of a 5M size data file).  

With respect to Claim 8, the combination of WEIBEL and HORN disclose the method of claim 7.
HORN further discloses wherein the data unit is a database page (¶[0004] – database applications may access records from database files in units of 2K-4K sizes).  

With respect to Claim 13, the combination of WEIBEL and HORN disclose the method of claim 9.
WEIBEL further discloses wherein sending, from the application layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the first data chunk and the parity chunk to a first storage device of the storage system (¶[0020] – the target driver may communicate with the storage device 118 through the device driver and storage adapter).  

With respect to Claim 19, the combination of WEIBEL and HORN disclose the method of claim 15.
WEIBEL further discloses wherein the parity chunk and the first data chunk are sent to a first storage device of the storage system  (¶[0020] – the target driver may communicate with the storage device 118 through the device driver and storage adapter).  

Claims 5, 10-12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL in further view of HORN and DANTKALE et al (US PGPub 2018/0285198).

With respect to Claim 5, the combination of WEIBEL and HORN disclose the method of claim 1.

However, DANTKALE discloses wherein sending, from the erasure coding layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the parity chunk to a storage device dedicated to storing parity chunks (¶[0045] – drives may be configured with one or more dedicated parity disks).
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include dedicated parity storage as taught by DANTKALE.  A motivation for doing so would have been to conform to particular RAID configurations and known benefits thereof (¶[0045]).  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

With respect to Claim 10, the combination of WEIBEL and HORN disclose the method of claim 9.
WEIBEL and HORN may not explicitly disclose storing, by the application layer, a metadata index indicating a storage device of the storage system at which the first data chunk is stored and an address of the storage device at which the first data chunk is stored.  
However, DANTKALE discloses storing, by the application layer, a metadata index indicating a storage device of the storage system at which the first data chunk is stored and an address of the storage device at which the first data chunk is stored (¶[0052] – when an application level read or write command is received, logical addresses are translated to physical addresses; ¶[0139] – a metadata table {analogous to ‘metadata index’} may associate a virtual block address mapped to a physical block address).  
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include address translation as taught by DANTKALE.  A motivation for doing so would have been to enable the known benefits of virtual memory including dynamically storing data or isolating physical memory to particular applications preventing corruption.  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

With respect to Claim 11, the combination of WEIBEL, HORN, and DANTKALE disclose the method of claim 10.
HORN further discloses sending, from the application layer, a computation command to the storage device, the computation command instructing the storage device to perform an in-storage computation based on the first data chunk (¶[0028] – an application may specify settings of allocation block sizes for one or more files; ¶[0007] – the storage devices may be allocated with allocation blocks using the allocation block sizes to provide requested data for a file).

With respect to Claim 12, the combination of WEIBEL, DANTKALE, and HORN disclose the method of claim 11.
DANTKALE further discloses addressing, at the application layer, the computation command based on the metadata index (¶[0052] – when an application level read or write command is received, logical addresses are translated to physical addresses; ¶[0139] – a metadata table {analogous to ‘metadata index’} may associate a virtual block address mapped to a physical block address).

With respect to Claim 14, the combination of WEIBEL and HORN disclose the method of claim 9.
WEIBEL and HORN may not explicitly disclose wherein sending, from the application layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the parity chunk to a storage device dedicated to storing parity chunks.  
However, DANTKALE discloses wherein sending, from the application layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the parity chunk to a storage device dedicated to storing parity chunks (¶[0045] – drives may be configured with one or more dedicated parity disks).
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include dedicated parity storage as taught by DANTKALE.  A motivation for doing so would have been to conform to particular RAID configurations and known benefits thereof (¶[0045]).  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

With respect to Claim 16, the combination of WEIBEL and HORN disclose the method of claim 15.

However, DANTKALE discloses storing, by the application layer, a metadata index indicating a storage device of the storage system at which the first data chunk is stored and an address of the storage device at which the first data chunk is stored (¶[0052] – when an application level read or write command is received, logical addresses are translated to physical addresses; ¶[0139] – a metadata table {analogous to ‘metadata index’} may associate a virtual block address mapped to a physical block address).  
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include address translation as taught by DANTKALE.  A motivation for doing so would have been to enable the known benefits of virtual memory including dynamically storing data or isolating physical memory to particular applications preventing corruption.  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

With respect to Claim 17, the combination of WEIBEL, HORN, and DANTKALE disclose the method of claim 16.
HORN further discloses sending, from the application layer, a computation command to the storage device, the computation command instructing the storage device to perform an in-storage computation based on the first data chunk (¶[0028] – an application may specify settings of allocation block sizes for one or more files; ¶[0007] – the storage devices may be allocated with allocation blocks using the allocation block sizes to provide requested data for a file).

With respect to Claim 18, the combination of WEIBEL, DANTKALE, and HORN disclose the method of claim 17.
DANTKALE further discloses addressing, at the application layer, the computation command based on the metadata index (¶[0052] – when an application level read or write command is received, logical addresses are translated to physical addresses; ¶[0139] – a metadata table {analogous to ‘metadata index’} may associate a virtual block address mapped to a physical block address).  

With respect to Claim 20, the combination of WEIBEL and HORN disclose the method of claim 15.
WEIBEL and HORN may not explicitly disclose wherein the parity chunk is sent to a storage device dedicated to storing parity chunks.
However, DANTKALE discloses wherein the parity chunk is sent to a storage device dedicated to storing parity chunks (¶[0045] – drives may be configured with one or more dedicated parity disks).
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include dedicated parity storage as taught by DANTKALE.  A motivation for doing so would have been to conform to particular RAID configurations and known benefits thereof (¶[0045]).  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL in further view of HORN and SRIVASTAV et al (US Patent 10,503,611).

With respect to Claim 6, the combination of WEIBEL and HORN disclose the method of claim 1.
WEIBEL and HORN may not explicitly disclose wherein aligning, at the application layer, the user data based on the chunk size setting includes padding a page of data to a size indicated by the chunk size setting.  
However, SRIVASTAV discloses wherein aligning, at the application layer, the user data based on the chunk size setting includes padding a page of data to a size indicated by the chunk size setting (Col 3, Lines 35-38 – padding may be used when data chunks size is fixed).  
WEIBEL, HORN, and SRIVASTAV are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and SRIVASTAV before him or her, to modify the application layer of the combination of WEIBEL and HORN to include padding as taught by SRIVASTAV.  A motivation for doing so would have been to maintain fixed sizes (Col 3, 37-38).  Therefore, it would have been obvious to combine WEIBEL, HORN, and SRIVASTAV to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure describe other storage systems configured to store data according to a chunk size setting.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137